DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 and 05/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 1, 9 11 and 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated  by Kotecha et al (US patent # 10, 277,349 B1)
Regarding claim 1, Kotecha et al discloses a method for operating an electronic device, the method comprising: receiving a sync signal or a reference signal over some of receive beams (figure 5, step 521, a user equipment 520, column 10, lines 17-22, the user equipment 520 receives a synchronization signal block (SSB) from a base station 510); determining receive signal quality values of the receive beams based on 

Regarding claim 9, and as applied claim 1 above, Kotecha et al discloses wherein determining the optimal receive beam based on the receive signal quality values comprises: receiving the sync signal or the reference signal using a first receive beam corresponding to a maximum value of the receive signal quality values (figure 5, step 521, a user equipment 520, column 10, lines 17-22 and column 11, lines 12-22, the user equipment 520 receives a synchronization signal block (SSB) from a base station 510); identifying a first receive signal quality value of the first receive beam by measuring the sync signal or the reference signal (figure 5, step 528,  column 11, lines 12-15 “…identify the best receive RX beam having the maximum RSSI measure of power”); and determining the optimal receive beam based on the first receive signal quality value (figure 5, step 529; column 11, lines 47-49 “…the receive RX beam having the largest RSSI measure is selected and fixed as the "best" or optimal RX beam for receiving the SSB”).



Regarding claim 19, and as applied to the claim 11 above, claim 19 is similar in scope to the claim 9 except in apparatus form and thus the rejection to claim 9 hereinabove is also applicable to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-6, 8-10, 12-16, 18  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al (U.S. Patent # US 10,277,349 B1)  in view of  Zhou (U.S. Patent Pub. # US 2010/0248656 A1).
	Regarding claim 2, and as applied to the claim 1 above, Kotecha et al dose not explicitly disclose wherein determining the receive signal quality values comprises: predicting the receive signal quality values based on correlations of the receive beams.
Zhou discloses predicting a receive signal quality values based on correlations of the receive beams (paragraph 0063, reception signal processor in a mobile station estimates a channel matrix H by performing computation on a correlation).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate predicting a receive signal quality values in transceiver of Zhou in to the transceiver of Kotecha et al in order to achieve an increase in the system capacity, a reduction in the BER, and an improvement in the communication performance as taught by Zhou (paragraphs 0042 and 0054).

Regarding claim 3, and as applied to the claim 1 above, Kotecha et al dose not explicitly disclose wherein some of the receive beams are determined to minimize correlations of the some receive beams.
Zhou discloses wherein some of the receive beams are determined to minimize correlations of the some receive beams (paragraphs 0088-0090).


	Zhou discloses determining the receive signal quality values comprises: determining a first matrix (paragraphs 0038-0040); determining a second matrix, using an inverse change of basis of the first matrix; and identifying values of elements of the second matrix (paragraph 0042). 

Regarding claim 5, Kotecha et al in view of Zhou discloses the method of claim 4. Zhou discloses determining the first matrix comprises: determining the first matrix to minimize an error between at least one element value corresponding to a position of at least one receive beam of some of the receive beams and at least one receive signal quality value of some of the receive beams among the elements of the second matrix (paragraph 0042 “an inverse matrix of the channel matrix ….to minimizing an MSE (mean square error)”).

Regarding claim 6, Kotecha et al in view of Zhou discloses the method of claim 4. Kotecha et al discloses wherein determining the first matrix comprises: estimating some of the element values of the first matrix; and determining other elements values to 0 (figure 5, step 522; column 10, lines 36-41, “initializes an M-element metric with zero values”).

Regarding claim 8, Kotecha et al in view of Zhou discloses the method of claim 6. Although Kotecha et al does not explicitly disclose wherein a number of the some elements is adjusted based on a number of occurrences in which a first receive signal quality value measured for a first receive beam corresponding to a maximum value of receive signal quality values predicted based on correlations of the receive beams is smaller than a second receive signal quality value measured for a second receive beam corresponding to a maximum value of receive signal quality values of the measurement results of some of the receive beams, Kotecha et al discloses “…identify the best receive RX beam having the maximum RSSI measure of power” (figure 5, step 528,  column 11, lines 12-15); and “…the receive RX beam having the largest RSSI measure is selected and fixed as the "best" or optimal RX beam for receiving the SSB” (figure 5, step 529; column 11, lines 47-49). Since Kotecha et al teaches selecting the best receive beam, It would have been obvious to one of ordinary skill in the art would recognize that the selecting the best receive beam values of Kotecha et al predicted based on correlations of the receive beams is smaller than a second receive signal quality value measured for a second receive beam corresponding to a maximum value of receive signal quality values of the measurement results of some of the receive beams.

Regarding claim 10, and as applied claim 9 above,  Although Kotecha et al does not explicitly disclose wherein determining the optimal receive beam based on the first receive signal quality value comprises: identifying a second receive signal quality value 

Regarding claim 12, and as applied to the claim 11 above, claim 12 is similar in scope to the claim 2 except in apparatus form and thus the rejection to claim 2 hereinabove is also applicable to claim 12.

Regarding claim 13, and as applied to the claim 11 above, claim 13 is similar in scope to the claim 3 except in apparatus form and thus the rejection to claim 3 hereinabove is also applicable to claim 13.

Regarding claim 14, and as applied to the claim 11 above, claim 14 is similar in scope to the claim 4 except in apparatus form and thus the rejection to claim 4 hereinabove is also applicable to claim 14.

Regarding claim 15, and as applied to the claim 14 above, claim 15 is similar in scope to the claim 5 except in apparatus form and thus the rejection to claim 5 hereinabove is also applicable to claim 15.

Regarding claim 16, and as applied to the claim 14 above, claim 16 is similar in scope to the claim 6 except in apparatus form and thus the rejection to claim 6 hereinabove is also applicable to claim 16.

Regarding claim 18, and as applied to the claim 16 above, claim 18 is similar in scope to the claim 8 except in apparatus form and thus the rejection to claim 8 hereinabove is also applicable to claim 18.

.

4.	Claims  7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al (U.S. Patent # US 10,277,349 B1)  in view of  Zhou (U.S. Patent Pub. # US 2010/0248656 A1) further in view of Cui et al  (U.S. Patent Pub. # US 2012/0045024 A1).
Regarding claim 7, Kotecha et al in view of Zhou discloses the method of claim 6.
Kotecha et al in view of Zhou does not explicitly disclose wherein some of the element values comprises: estimating some of the element values in zigzags from a first left and first top element.
Cui et al estimating some of the element values in zigzags from a first left and first top element (paragraphs 00118-00119).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimation/ approximation method of Cui in to the device of Kotecha et al in view of Zhou in order to provide the estimation value of the device/ element in metric computation with a higher precision. 

Regarding claim 17, and as applied to the claim 16 above, claim 17 is similar in scope to the claim 7 except in apparatus form and thus the rejection to claim 7 hereinabove is also applicable to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.